DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e).
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/06/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings received on 04/06/2021 were reviewed and are acceptable.
Specification
The specification filed on 04/06/2021 was reviewed and is acceptable.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katano (US 2010/0239935 A1) in view of Maier et al. (US 2013/0052556 A1).
Regarding claim 1, Katano discloses a fuel cell system (1) comprising:
a fuel cell (10);
a fuel gas supply channel (31) that carries fuel gas to be supplied to the fuel cell ([0036]);
a regulator (34) that is provided to the fuel gas supply channel and that adjusts pressure of the fuel gas ([0038]);
an injector (35) that is provided to the fuel gas supply channel on a downstream side of the regulator and that supplies the fuel gas to the fuel cell ([0041-0042]); and
a controller (4), 
wherein the controller compares a fuel gas flow amount necessary for the fuel cell to generate electricity with a predetermined fuel gas flow amount (see [0051-0059] which describes determining a demanded jet flow rate (step S1) and comparing to a predetermined “low load operation state” (step S3)) and, selects the fuel gas flow amount that is larger (“No” at step S3), and issues commands to the injector (“Jet” at S13), and
wherein the predetermined fuel gas flow amount is set to be larger than the fuel gas flow amount necessary for the fuel cell to generate the electricity when a generated current or output of the fuel cell is smaller than a predetermined threshold (see [0059] which describes a minimum jet time, i.e. the predetermined fuel gas flow amount, is set to ensure accuracy of the injector; see also [0057] which describes the “low load operation state” and reasonably reads on a predetermined threshold value; see also [0048] which describes various load devices, e.g. air conditioning; it is submitted that due to various load devices being required or not required during the “low load operating state”, the fuel gas flow amount necessary may vary, i.e. if air conditioning is not required, the fuel gas flow amount would not be required to be as large, and thus the predetermined fuel gas flow amount, i.e. minimum jet time, is set to be larger than the necessary fuel gas flow amount (for the reduced load)).
	However, Katano does not disclose that the controller is configured to control the regulator and the injector such that the regulator is driven in conjunction with the injector, nor issuing commands to the regulator and the injector.
Maier et al. teaches advanced controls algorithm for an electronic pressure regulator system with pulsed disturbances (Title).  Maier et al. teaches that most fuel cell systems employ one or more injectors that are typically controlled by a pulse width modulation (PWM) signal (e.g. see Fig 4 of Katano which reasonably describes such a signal) ([0010]).  However, Maier et al. teaches that opening and closing of the injector in response to the PWM signal causes pressure oscillations or disturbances that reduce the performance of the pressure regulator ([0010]).  Accordingly, Maier et al. teaches a method wherein a bias signal is selected as a pressure regulator control signal that controls the regulator when the delayed pulse injector signal is high (e.g. step S11 of Katano), and selects an arbitrary value at or near zero when the delayed pulse injector signal is low (e.g. step S5 of Katano).  Maier et al. further teaches that the pressure regulator is a proportional valve having an adjustable orifice ([0018]), and is controlled in conjunction with the injector so that the fuel gas pressure remains substantially constant during normal system operation ([0019]).
Katano and Maier et al. are analogous prior art to the current invention because they are concerned with the same field of endeavor, namely pressure regulation in hydrogen fuel cell systems.
Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art to utilize the adjustable pressure regulator and method of Maier et al. in the system of Katano with the reasonable expectation that doing so would prevent pressure oscillations or disturbances that reduce the performance of the pressure regulator and provide substantially constant fuel gas pressure, as suggested by Maier et al.  Accordingly, the skilled artisan would find it obvious that the system of modified Katano would be configured to control the regulator and the injector such that the regulator is driven in conjunction with the injector, as well as the controller issuing commands to the regulator and the injector.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sinha et al. (US 2017/0324106 A1) discloses fuel cell stack health monitoring; and
Sinha et al. (US 2014/0033801 A1) discloses diagnosing injector failure via stack voltage response analysis.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        07/16/2022